Citation Nr: 9929687	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  99-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wounds, left wrist, with severe muscle damage and 
minor damage to median nerve, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for wound, right 
axilla region injury to Muscle Group II, moderate, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for scars, 
dorsum, left foot and leg.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


REMAND

In the veteran's substantive appeal received in January 1999, 
the veteran requested a hearing before the Board at the RO.  
By correspondence dated in April 1999, the veteran reiterated 
his desire for a hearing before the Board at the RO.  The 
veteran has not been provided an opportunity to present 
testimony at a hearing before the Board, as he had requested.  
This case is remanded to the RO for the following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his January 1999 request for such a 
hearing.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


